Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2019

                                      No. 04-19-00226-CR

                                  Jose Trinidad GONZALEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0458
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        After we granted court reporter David Zarate’s second motion for extension of time to
file the reporter’s record, we set the record due on September 27, 2019. See TEX. R. APP. R.
35.3(c). After the twice-extended due date, the court reporter filed a third request for an
extension of time to file the record until October 18, 2019.
       The reporter’s request is GRANTED. The reporter’s record must be filed with this court
by October 18, 2019. See id. (limiting any extension in an ordinary appeal to thirty days).
        If the court reporter is unable to file the completed record by October 18, 2019, any
further request for additional time to file the record must be accompanied by a signed, written
status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
       The preferred form for the status report, with an accompanying example, is attached.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk